Citation Nr: 0703745	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a schedular evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2003 by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On September 11, 2006, the appellant testified at a hearing 
before the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
is of record.

In his testimony at the September 2006 hearing, the appellant 
pointed out that a VA clinical psychologist who had seen him 
as a patient had stated in writing in July 2005 that the 
appellant, who was on leave from his job in the California 
state parks system for physical reasons, was "gravely 
disabled" by symptomatology of his service-connected 
disability of PTSD and was for that reason "unlikely to ever 
be able to resume most of his former duties and 
responsibilities" with the parks system.  The veteran 
testified that he did return to work in 2005 but that he was 
incapable of working full-time due to psychiatric symptoms 
and that he feels entitled to VA disability compensation at 
the 100 percent.  The Board finds that the report of the VA 
clinical psychologist and the veteran's hearing testimony 
reasonably raise an issue of the veteran's entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU), 
and that claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant's PTSD is primarily manifested by 
irritability and hypervigilance and is not shown to be 
manifested by such symptoms as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation or own name.

2.  The appellant's PTSD is not productive of total social 
and occupational impairment.

CONCLUSION OF LAW

Entitlement to a disability evaluation in excess of 70 
percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in March 2004 and March 2006 by the RO satisfied 
the statutory and regulatory duty to notify provisions.  VA 
has afforded the veteran psychiatric examinations for 
disability evaluation purposes.  There is no indication in 
the record that additional evidence material to the issue 
decided herein which is not part of the veteran's claims file 
is available.  In that regard, it is noted that a statement 
was received in April 2006 from the appellant that he has no 
more information or evidence to give to VA to attempt to 
substantiate his claim on appeal.  Therefore, the Board finds 
that VA has met the duties to notify and to assist required 
by law as to the claim decided herein.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), pertaining to 
PTSD, and a general rating formula for mental disorders 
provide that a schedular 70 percent evaluation is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent schedular evaluation for PTSD requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

In Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that the symptoms recited in the general 
formula for rating mental disorders of 38 C.F.R. § 4.130 
follow the phrase "such symptoms as" and that 'such as' 
means "for example" or "like or similar to."  The Court 
stated that the factors listed in the rating formula are 
"examples" of conditions which warrant particular ratings 
and that, without those examples, differentiating one 
evaluation from the next higher evaluation would be extremely 
ambiguous.  The Court stated that the VA Secretary, acting 
within his authority to adopt and apply schedule of ratings, 
chose to create on general rating formula for mental 
disorders and that the Secretary's use of the phrase "such 
symptoms as" followed by a list of examples provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  The Court held in Mauerhan that, in rating mental 
disorders, VA is to consider all symptoms of a claimant's 
condition which affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In this case, the records of the appellant's VA outpatient 
psychiatric treatment, the report of the VA clinical 
psychologist dated in July 2005 to which the appellant 
referred in his September 2006 hearing testimony, and the 
report of a VA psychiatric examination in March 2004 all fail 
to show that the appellant has during the appeal period 
exhibited any of the symptoms listed in the general formula 
for rating mental disorders of 38 C.F.R. § 4.130 as 
indicative of impairment due to psychiatric illness at the 
100 percent disabled level or that he currently has symptoms 
of listed in DSM-IV which are not listed in VA's general 
formula for rating mental disorders.  

Nor does the competent and credible evidence of record show 
that the appellant has the total occupational and social 
impairment due to symptoms of PTSD which would be required 
for an allowance of a schedular rating of 100 percent for 
PTSD.  For example, the VA physician who in March 2004 
reviewed the veteran's pertinent medical records in the 
claims file and conducted a clinical psychiatric evaluation 
of the veteran reported that for the Axis I diagnosis he 
rendered in the appellant's case he assigned a Global 
Assessment of Functioning (GAF) score of 52.  The GAF scale 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 52 denotes moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning [and most definitely does not denote total 
occupational and social impairment].  Moreover, objective 
findings at the time of this examination included above 
average intelligence, and well-organized thoughts without 
psychotic content or process.  Such findings are not 
consistent with the requirements for a 100 percent schedular 
rating.  The disability picture of the appellant's PTSD does 
not more nearly approximate the schedular criteria for a 
rating of 100 percent than the schedular criteria for a 
rating of 70 percent.  

The preponderance of the evidence of record is against the 
claim on appeal for a schedular evaluation for PTSD higher 
than 70 percent, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2006).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2006) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.   
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain any 
evidence of exceptional or unusual circumstances which might 
preclude the use of the regular rating schedule. Accordingly, 
an extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1).  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to a disability evaluation in excess of 70 
percent for PTSD is denied.


____________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


